DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/16/2020 has been entered. The applicant has amended the independent claim 1. Claims 1 and 3-15 are pending.

Response to Arguments
Applicant’s arguments filed on 12/16/2020 with respect to the rejection of claims 1 and 14 have been fully considered and is persuasive. The Applicant amended claim 1 and argues “Independent claim 1 of the present application recites "a polarization element arranged in a position conjugated to the focal plane between the focusing system and the imaging optical unit and configured to split the illumination beam." Independent claim 14 of the present application recites "splitting, by a polarization element arranged in a position conjugated to the focal plane, the illumination beam into two differently polarized sub- beams", and argues “Schumann, Poris, Redford and Cummings, alone or in combination, fail to disclose or suggest a polarization element configured to split an illumination beam which is arranged in a position conjugated to the focal plane between the focusing system and the imaging optical unit”. The Examiner agrees that Schumann, Poris, Redford and Cummings, alone or in combination, does not teach the amended limitations. Further search of the amended limitations revealed 
i) US 20150098126 
ii) US 20150192767 
iii) US 20120133937
iv) US 2014/0330097
v) US 7,349,089
Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 14 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an apparatus for light-sheet-like light illumination of a sample, comprising: a light source configured to generate an illumination beam; and a focusing system configured to focus the illumination beam to form a light-sheet-like illumination light distribution, with which a focal plane of the sample can be illuminated; an imaging optical unit configured to image the light-sheet-like illumination light distribution into the focal plane of the sample and a splitter device configured to split the light-sheet-like illumination beam light distribution received from “a splitter device embodied as a polarization element arranged in a position conjugated to the focal plane between the focusing system and the imaging optical unit and configured to split the light-sheet-like illumination light distribution received from the focusing system into two differently polarized sub-beams” (claim 1), and “splitting, by a polarization element arranged in a position conjugated to the focal plane, the illumination beam into two differently polarized sub-beams” (claim 14); in combination of the other limitations of the claims 1 and 14.
Claims 3-13 and 15 are allowable for depending on independent claim 1 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872